DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02-25-2020 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Group II, claims 1-3, 7-9, and 12-22 in the reply filed on 05-20-2022 is acknowledged.
Claim Objections
Claim 7 is objected to because of the following informalities: the phrase “”secure the the lens to the frame” which should read “secure the lens to the frame”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 7-9, 12-22, and 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (2011/0122364).
Regarding claim 7, Yang discloses a goggle, comprising a removable goggle lens (fig 1, member 2) comprising a plurality of first engagement elements (fig 1, member 21-24); 
a goggle frame (fig 1, members 3-5) including a plurality of second engagement elements (fig 1, member 4111)
one or more latches disposed on a perimeter of the goggle frame (fig 6, member 48); 
wherein the first engagement elements of the goggle lens are configured to mate with the second engagement elements of the goggle frame to hold a shape of the frame (para 0027); and 
wherein each of the one or more latches is configured to releasably engage a respective feature disposed on a front surface of the goggle lens, such that the goggle is configured to be transition able between (para 0027 to 0031);
a secured configuration, in which the first engagement elements are mated with the second engagement elements and the one or more latches secure the lens to the frame (para 0027 to 0031), and 
a released configuration, in which the one or more latches are disengaged from the lens and the lens is removable (fig 1, para 0039).  
Regarding claim 8, Yang discloses at least one of the second engagement elements comprises a pocket (fig 1, member 4111) configured to receive a corresponding one of the first engagement element.  
Regarding claim 9, Yang discloses the plurality of first engagement elements comprises a plurality of protrusions extending from a perimeter edge of the goggle lens toward a face of a user (fig 1, member 211); and Page 3 of 8 - Response to Restriction/Election Requirement 
Serial No.: 16/698,274; Confirmation No.: 1675the plurality of second engagement elements comprises a plurality of pockets for corresponding receipt of the plurality of protrusions, wherein each pocket is defined on an outer edge of the goggle frame such that the goggle lens at least partially wraps around the goggle frame (fig 2, para 0027).  
Regarding claim 12, Yang discloses each of the features engaged by the latches comprises a protrusion extending from a front surface of the goggle lens (fig 2, para 0027).
Regarding claim 13, Yang discloses the one or more latches comprise a left latch configured to engage a left portion of the goggle lens and a right latch configured to engage a right portion of the goggle lens (figs 1-2, para 0027-0030).  

    PNG
    media_image1.png
    522
    721
    media_image1.png
    Greyscale

Regarding claim 14, Yang discloses the goggle lens comprises a bump configured to contact a nose section of the goggle frame, and wherein the bump is configured to snap behind the nose section when the goggle lens is secured to the goggle frame (fig 2 annotated above).  

    PNG
    media_image2.png
    562
    875
    media_image2.png
    Greyscale

Regarding claim 15, Yang discloses the nose section of the goggle frame comprises a plurality of flexible fingers (fig 1 annotated above, para 0025) configured to flex independent from one another when subject to an external force of positioning the nose section on a user's nose, and to retain a flexed position when no longer subject to the external force.  
Regarding claim 16, Yang discloses a first frame portion (fig 1, member 4) configured to be positioned adjacent to a user's face, the first frame portion comprising a perforation (fig 5, member 83) defined therethrough to pass moisture from a first side of the first frame portion to a second side of the first frame portion; 
a second frame portion (fig 1, member 3) spaced away from the first frame portion; 
a connecting surface connected to the first frame portion and the second frame portion to define a gutter within the space between the first frame portion and the second frame portion, wherein the gutter receives the moisture passed through the perforation (fig 5, member 82).  
Regarding claim 17, Yang discloses a moisture exit allowing moisture to drain from the gutter and away from the goggle frame (fig 5, para 0040).  
Regarding claim 18, Yang discloses a gasket coupled to the first frame portion of the frame, the gasket arranged to contact a portion of a user's face to wick moisture from the user's face to the first side of the first frame portion, wherein the gasket is configured to cover an air flow aperture defined through the second frame portion such that the gasket receives air flowing from the air flow aperture (figs 1-5, member 5).  
Regarding claim 19, Yang discloses a method of assembling the goggle of claim 7, the method comprising: clipping at least a portion of the goggle lens around the goggle frame, wherein the first engagement elements of the lens are mated with the second engagement elements of the goggle frame (fig 2).  
Regarding claim 20, Yang discloses engaging the one or more latches of the goggle frame with the respective feature on the front of the goggle lens, the one or more latches extending at least partially around a front side of respective left and right portions of the goggle lens; moving the one or more latches to a closed position to secure the goggle lens to the goggle frame (figs 1-2).  
Regarding claim 21, Yang discloses the first engagement elements comprise a plurality of pockets defined on an outer edge of the goggle frame, the second engagement elements comprise a plurality of protrusions extending from a perimeter edge of the goggle lens, and the protrusions are positioned at least partially within the corresponding pockets (figs 1-2, para 0027-0030).  
Regarding claim 22, Yang discloses the respective feature on the front of the goggle lens comprises a protrusion (fig 1, members 21) or a slot.
Regarding claim 1, Yang discloses the goggle lens comprises a main body comprising a perimeter edge; wherein the plurality of first engagement elements comprise one or more protrusions extending from the perimeter edge of the main body and configured to be disposed within one or more corresponding pockets of the goggle frame (figs 1-6).
Regarding claim 2, Yang discloses the plurality of first engagement elements comprises a plurality of protrusions extending from the perimeter edge of the main body (fig 1, member 21).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (2011/0122364) as applied to claim 2 above, and further in view of Li (2017/0216098).
Regarding claim 3, Yang teaches all limitations of claim 2 and further teaches the plurality of protrusions comprises: a first set of protrusions extending toward the face of a user from a top portion of the main body of the lens (fig 1, member 22).
Li teaches a goggles having a second set of protrusions extending toward the face of the user from a bottom portion of the main body of the lens (fig 1, member 241).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the protrusions direction of Yang with Li direction because they are function equivalent and being used to connected two things together. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 7-9, 12-14, and 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7, 26, and 29 of copending Application No. 16/449,270 (herein after Young). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim essentially the same elements such as a goggle having a removeable lens and a frame wherein the lens and the frame removably connected by protrusion and pocket.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 7 is rejected over claim 1 of Young.
Claim 8 is rejected over claim 29 of Young.
Claim 9 is rejected over claims 3 and 29 of Young.
Claim 12 is rejected over claim 1 of Young.
Claim 13 is rejected over claim 1 of Young.
Claim 14 is rejected over claim 26 of Young.
Claim 1 is rejected over claims 3, 7, and 29 of Young.
Claim 2 is rejected over claims 3, 7, and 29 of Young.
Conclusion
The prior art made of record and not relied upon, is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732